WALLACE, Circuit Judge.
I am unable to discover any such complexity in the nature of the accounting sought for in the bill as justifies a resort to equity. Jurisdiction in this class of cases depends upon the inadequacy of the common-law remedy, and it is quite impracticable to lay down any hard and fast rule by which to determine in an action for an accounting not growing out of a trust relation whether the remedy at equity is more convenient than the remedy at law. Unless the bill discloses enough complexity to render the accounting in a court of law unduly burdensome and embarrassing, the court should refuse to take jurisdiction.
Demurrer sustained, without costs.